DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 


The Amendment filed Feb. 3, 2022 has been entered. Claims 24, 27, 29, 34 and 36-38 are pending. Claims 24 and 38 have been amended. 


 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 24, 27, 29, 34 and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prakash et al. (US 2009/0053378 A1; Feb. 26, 2009).
Regarding claim 24, Prakash teaches a beverage composition comprising a combination of natural sweeteners ([0009], [0057], [0869]). Prakash teaches that the natural sweeteners can be used alone or in combination with other natural sweeteners ([0057]). Prakash teaches that the natural sweeteners include mogroside IV, mogroside V, rebaudioside A, rebaudioside B, stevioside, and steviolbioside [0033], ([0058], [0827]).
While Prakash teaches that the beverage can comprise a combination of the claimed sweeteners, it would have been obvious to one of ordinary skill in the art to choose rebaudioside A and mogroside V as the sweeteners depending on the desired taste characteristics of the beverage. Each different sweetener will contribute different 
Prakash additionally teaches that the natural sweeteners are preferably used with a purity percentage of 99 to 100% ([0034]). Therefore, combining two natural sweeteners results in a first composition containing one sweetener in an amount of at least 95% by weight and a second composition containing the other sweetener in an amount of at least 95% by weight as claimed. 
Prakash additionally teaches that rebaudioside A is present in an amount from 75 to 85% by weight ([0059]). Prakash fails to specifically disclose an amount of mogroside V, therefore failing to teach the claimed weight ratio of rebaudioside A to mogroside V.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to determine the appropriate amount of each sweetener depending on the desired taste and benefits of the product. Prakash teaches that rebaudioside A makes up the majority of the sweetener, from 75 to 85 wt. %, consistent with the instant invention, and therefore one of ordinary skill can vary the amount of each component to result in a desired sweetener having the claimed weight ratio. 
With respect to the beverage being a zero-calorie beverage, Prakash teaches that the sweetener composition is added to a beverage, wherein the sweetener composition can be zero calories ([0068]), and further teaches a variety of beverages, including water like beverages and teas ([0869]). Prakash discloses that the beverage can comprise a caloric sweetener, such as sucrose, fructose, or glucose ([0032]). Prakash also discloses that the beverage can be a zero-calorie beverage that further 
As stated above, Prakash teaches a beverage comprising a natural sweetener composition. Prakash further teaches that the natural sweetener composition can include a liquid matrix comprising water and citric acid ([0864]). Prakash discloses that such liquid sweetener composition can be used to make a beverage ([0869]). Therefore, Prakash teaches a beverage comprising a natural sweetener composition and a liquid matrix comprising water and citric acid.
With respect to the sweetener composition consisting of a natural sweetener blend consisting of a first composition and a second composition, the examiner notes that Prakash clearly teaches a natural sweetener blend. Regarding the additional sweeteners present, such as the sweetness enhancer in Prakash, the examiner notes that the additional components fall within the scope of the beverage “comprising”, which allows for additional ingredients. The claims do not limit what is in the beverage as claim 24 recites “a zero-calorie beverage comprising…”, nor do the claims limit the sweetener composition or natural sweetener blend as being the only sweetener present in the beverage. Therefore, as Prakash teaches a sweetener composition consisting of a natural sweetener blend as claimed, Prakash meets the claimed language and all the additional ingredients fall within the scope of the beverage as a whole. 
Regarding claim 27, Prakash discloses that the beverage can be carbonated or non-carbonated ([0869]).
Regarding claims 29 and 36, Prakash discloses that the beverage can be a sports drink, energy drink, or near water drink ([0869]).
Regarding claim 34, the beverage of Prakash comprising the combination of sweeteners exhibits a more sugar-like taste (Abstract).
Regarding claim 37, the beverage of Prakash further comprises a citrate buffer, such as sodium citrate (e.g. sodium salt of citric acid) ([0088], [875]). 
Regarding claim 38, Prakash teaches that the natural sweetener composition provides a maximum sweetness intensity equivalent to that of 10% sucrose ([0765]). 


Response to Arguments
Applicant’s arguments with respect to the 103 rejection have been fully considered but were not found persuasive. 
Applicant argues that Prakash fails to teach a sweetener composition consisting of a natural sweetener blend that consists of a first composition and a second composition as claimed as Prakash requires a sweetness enhancer to be present. 
This is not found persuasive. The examiner notes that Prakash clearly teaches a natural sweetener blend. Regarding the additional sweeteners present, such as the sweetness enhancer in Prakash, the examiner notes that the additional components fall within the scope of the beverage “comprising”, which allows for additional ingredients. The claims do not limit what is in the beverage as claim 24 recites “a zero-calorie beverage comprising…”, nor do the claims limit the sweetener composition or natural sweetener blend as being the only sweetener present in the beverage. Therefore, as 
Applicant further argues that Prakash teaches that natural high potency sweeteners have a unique flavor and temporal profile that would require re-balancing the flavor and other taste components of a composition. The examiner notes that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Prakash teaches that the claimed two sweeteners are known in the art to be combined for use in sweetening a composition. Prakash further recognizes that the concentration of natural high potency sweeteners would require routine experimentation. Therefore, it is obvious to vary the claimed ratio to result in a desired taste profile. 
With respect to applicant’s arguments that Prakash fails to provide one of ordinary skill with a reasonable expectation of success, the examiner notes that a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
In the instant case, all the claimed natural sweeteners were known in Prakash. Prakash even teaches combining more than one natural sweetener and combining more than one sweetener would not change the function of the sweetener and merely yield the predictable result of providing a sweetening composition, which is obvious to one of ordinary skill in the art. 
Applicant further argues that the claimed invention provides unexpected results as shown in a previous filed Declaration. However, as stated above, such results were not found persuasive. Beverage 3, which appears to be outside the claimed ratio still exhibited a less bitter taste than the control beverage which only contains rebaudioside A. The examiner notes that taste is subjective and can vary from one individual to another. What might taste metallic to one individual could taste differently to another. As stated in MPEP 2144.06, ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)” Applicant 
As applicant has not provided data to show that the entire range of ratios is critical, that the results observed are independent of the sweetener concentration and that the results observed are independent of the other substituents in the beverage, the Declaration is not found convincing.
Further, applicant’s assertion of unexpected results is not persuasive as it is not clear what beverage was used. The perception of different flavor characteristics is affected by the matrix the flavors are in.  The identity of the beverage tested is relevant to whether the results are commensurate in scope with the claims since the claims encompass all beverages.  It’s not clear that the asserted unexpected results are independent of the beverage the sweetener is disposed in.  
With respect to the beverage being a zero-calorie beverage, Prakash teaches that the sweetener composition is added to a beverage, wherein the sweetener composition can be zero calories ([0068]), and further teaches a variety of beverages, including water like beverages and teas ([0869]). Prakash discloses that the beverage can comprise a caloric sweetener, such as sucrose, fructose, or glucose ([0032]). Prakash also discloses that the beverage can be a zero-calorie beverage that further comprises erythritol ([0031] and [0032]). Therefore, based upon the teachings of Prakash, Prakash is considered to teach a zero-calorie beverage, and further it would have been obvious to provide a zero-calorie beverage depending on the specific sweeteners used as well as the type of beverage made, as taught by Prakash. 

For the reasons stated above, applicant’s arguments are not found persuasive and the 103 rejection is maintained.




Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A COX/Primary Examiner, Art Unit 1791